
	
		II
		112th CONGRESS
		2d Session
		S. 2207
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mr. Schumer (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Office of the Ombudsman of the
		  Transportation Security Administration to appoint passenger advocates at
		  Category X airports to assist elderly and disabled passengers who believe they
		  have been mistreated by TSA personnel and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Integrity and
			 Good-Heartedness in Traveler Screening Act or the
			 RIGHTS
			 Act.
		2.Functions of the
			 Office of the OmbudsmanIn
			 addition to existing functions, the Office of the Ombudsman of the
			 Transportation Security Administration (referred to in this Act as the
			 Office) shall—
			(1)record complaints
			 from the general public regarding screening practices at the Transportation
			 Security Administration (referred to in this Act as the
			 TSA);
			(2)determine best
			 practices to resolve frequent passenger complaints and assist in training TSA
			 agents regarding such practices;
			(3)resolve passenger
			 complaints at airports accusing TSA employees of mistreatment; and
			(4)field advance
			 notification calls from individuals with medical conditions or disabilities and
			 arrange for airport screening procedures for such individuals that ensure
			 flight safety without causing them undue hardship.
			3.Passenger
			 advocates
			(a)In
			 generalThe duties of the Office shall be performed by passenger
			 advocates under the supervision of the Ombudsman.
			(b)AppointmentThe
			 Ombudsman shall appoint passenger advocates at each Category X airport from the
			 ranks of existing TSA employees who—
				(1)have not been
			 subject to disciplinary action by the TSA; and
				(2)shall
			 receive—
					(A)special training
			 in conflict resolution; and
					(B)sufficient
			 medical training to recognize frequent legitimate complaints based on medical
			 conditions and disabilities.
					(c)ImplementationNot
			 later than 1 year after the date of the enactment of this Act, every Category X
			 airport shall always have at least 1 TSA passenger advocate on duty during
			 operating hours.
			(d)Sign
			 requirementsEvery Category X airport shall place clearly visible
			 signage at each gate that—
				(1)explains that a
			 passenger advocate may be summoned if a passenger believes that a TSA employee
			 has been mistreated on the basis of advanced age or disability; and
				(2)describes the
			 procedures for summoning the passenger advocate.
				
